Case 2:21-cv-06237 Document 1-1 Filed 03/23/21 Page 1 of 24 PageID: 7




  EXHIBIT A
          MRS-L-000370-21 02/22/2021 2:40:30 PM Pg 1 of 21 Trans ID: LCV2021405535
        Case 2:21-cv-06237 Document 1-1 Filed 03/23/21 Page 2 of 24 PageID: 8




SCHENCK, PRICE, SMITH & KING, LLP
Gary F. Werner, Esq. (021361983)
Ryder T. Ulon, Esq. (028402006)
Thomas N. Gamarello, Esq. (160842015)
220 Park Avenue
P.O. Box 991
Florham Park, New Jersey 07932
(973) 539-1000
Attorneys for Plaintiff,
Cushman & Wakefield of New Jersey, LLC

                                                           SUPERIOR COURT OF NEW JERSEY
CUSHMAN & WAKEFIELD OF NEW JERSEY,                         LAW DIVISION: MORRIS COUNTY
LLC,
                                                            DOCKET NO. MRS-L-_____________
                            Plaintiff,
v.                                                                       Civil Action

WYNDHAM DESTINATIONS, INC.                                  COMPLAINT, DESIGNATION OF
                                                            TRIAL COUNSEL, JURY DEMAND
                            Defendant.                      AND RULE 4:5-1 CERTIFICATION




           Plaintiff, Cushman & Wakefield of New Jersey, LLC (“Plaintiff” or “C&W”), by and

through its undersigned attorneys, Schenck, Price, Smith, & King, LLP, by way of Complaint

against the defendant, Wyndham Destinations, Inc. (“Defendant” or “WDI”), says as follows:

                                 FACTS COMMON TO ALL COUNTS

           1.        Plaintiff, C&W, is a New Jersey limited liability company with an address of 1

Meadowlands Plaza, East Rutherford, New Kersey 07073.

           2.        Upon information and belief, Defendant, WDI, is a Florida corporation with an

address of 6277 Sea Harbor Drive, Orland, Florida 32821.

           3.        Plaintiff is a global leader in the commercial real estate industry with over 100

years of industry expertise.




{02217543.DOCX;1 }                                   1
          MRS-L-000370-21 02/22/2021 2:40:30 PM Pg 2 of 21 Trans ID: LCV2021405535
        Case 2:21-cv-06237 Document 1-1 Filed 03/23/21 Page 3 of 24 PageID: 9




           4.        Defendant is an American timeshare company that operates several hotel brands

around the world.

           5.        On or about October 1, 2018, Plaintiff and Defendant entered into a certain

Listing Agreement for Sublease dated as of October 1, 2018 (the “Agreement”), whereby WDI

granted C&W the exclusive right to sublease the premises currently leased by WDI in the real

property located at 14 Sylvan Way, Parsippany, New Jersey (the “Premises”) or to obtain an

assignment, buyout, cancellation or termination of WDI’s lease of the Premises. See a true and

accurate copy of the Agreement attached as Exhibit A.

           6.        In return for C&W’s efforts to utilize its substantial industry expertise in the

performance of same, WDI promised, inter alia, to refer to C&W all inquiries and offers WDI

received with respect to the Premises, “regardless of the source of such inquiries or offers,” (id.

at Section 4), and to pay C&W commissions equivalent to 5% of the aggregate rental set forth in

the sublease (id. at Section 5).

           7.        The Term of the Agreement ran from October 2, 2018 through March 31, 2020.

Id. at Section 1. After October 2, 2019, WDI could terminate the Agreement by providing 30-

days’ written notice. Id. at Section 1.

           8.        During the Term of the Agreement, C&W invested extensive time and expertise

on WDI’s behalf and at WDI’s direction.

           9.        The Agreement contained a narrow carveout whereby commissions would not be

due to C&W if WDI subleased the Premises to Wyndham Hotel Group LLC (“WHG”) according

to the express terms included in the form Agreement of Intent to Sublease dated May 31, 2018,

which was attached to the Agreement. Id. at pp. 6-9.




{02217543.DOCX;1 }                                   2
          MRS-L-000370-21 02/22/2021 2:40:30 PM Pg 3 of 21 Trans ID: LCV2021405535
       Case 2:21-cv-06237 Document 1-1 Filed 03/23/21 Page 4 of 24 PageID: 10




           10.       Despite the unambiguous nature of WDI’s obligations to refer to C&W all

inquiries and offers WDI received with respect to the Premises in Section 4, and the narrow

carveout for a sublease to WHG in the form expressly referenced in the Agreement, upon

information and belief, WDI subleased the Premises to WHG on or about June 28, 2019 without

notice to C&W and in a form that materially altered the terms of the Agreement of Intent to

Sublease.

           11.       In other words, WDI subleased the Premises, contrary to the express terms of

Sections 4 and 5 of the Agreement, at a time when the Agreement was still in full force and

effect.

           12.       In so doing, WDI purposefully attempted to circumvent its contractual obligation

to pay C&W its commissions pursuant to Section 5 of the Agreement.

           13.       Indeed, Section 5 of the Agreement unambiguously states that “if during the term

of this Agreement [WDI] enters into a Transaction for any portion of the Premises, [WDI] will

pay to C&W a commission . . .”.

           14.       C&W continued to perform its contractual obligations under the Agreement

because WDI never notified it of its non-conforming sublease to WHG on or about June 28,

2019 despite its contractual obligation to do so under the Agreement and, as a result, C&W has

been damaged.

           15.       Pursuant to Section 5 of the Agreement and the Schedule of Commissions, C&W

is entitled to 5% of the Total Aggregate Rent of $20,900,683.63 as its commission, which is

$1,045,034.18, exclusive of interest, fees and other damages.




{02217543.DOCX;1 }                                   3
          MRS-L-000370-21 02/22/2021 2:40:30 PM Pg 4 of 21 Trans ID: LCV2021405535
       Case 2:21-cv-06237 Document 1-1 Filed 03/23/21 Page 5 of 24 PageID: 11




           16.       Section 8 of the Agreement also entitles the prevailing party in any litigation

related to the Agreement to recover its costs and expenses, including reasonable attorneys’ fees,

pursuant to Section 8 of the Agreement.

           17.       On January 21, 2020, C&W contacted WDI in an attempt to resolve the matter

amicably, but WDI did not respond.

           18.       C&W again tried to resolve the matter amicably with WDI via letter dated March

3, 2020, but WDI still did not respond.

           19.       Recent attempts to resolve the matter with WDI amicably have been unsuccessful.

           20.       C&W now seeks this Court’s intervention in order to recover its commissions,

along with statutory interests, damages and costs, including reasonable attorneys’ fees.

                                             FIRST COUNT

                                           (Breach of Contract)

           21.       C&W repeats and re-alleges the allegations contained in the Facts Common to All

Counts as if the same were fully set forth at length herein.

           22.       At all relevant times, the Agreement was in full force and effect, and C&W was

not in default.

           23.       C&W performed its services for WDI’s benefit pursuant to the contractual

relationship between the parties.

           24.       WDI’s failure to notify C&W about the potential sublease of the Premises

breached WDI’s obligations under Section 4 of the Agreement.

           25.       WDI’s sublease of the Premises to WHG in a form materially different from the

form expressly referenced in the Agreement breached WDI’s obligations under Section 5 of the

Agreement.



{02217543.DOCX;1 }                                  4
          MRS-L-000370-21 02/22/2021 2:40:30 PM Pg 5 of 21 Trans ID: LCV2021405535
       Case 2:21-cv-06237 Document 1-1 Filed 03/23/21 Page 6 of 24 PageID: 12




           26.       WDI’s continued failure to pay C&W its commissions under Section 5 of the

Agreement constitutes an additional breach of the Agreement.

           27.       As a result of WDI’s actions, C&W has suffered and will continue to suffer

injury, including the loss associated with WDI’s failure to pay the contractual commissions due

to C&W.

           WHEREFORE, C&W demands that judgment be entered in its favor and against WDI for

compensatory damages, together with all pre-judgment interest, attorneys’ fees, court costs, costs of

collection, and any and all other relief the Court deems appropriate.

                                           SECOND COUNT

                        (Breach of Implied Duty of Good Faith and Fair Dealing)

           28.       C&W repeats and re-alleges the allegations contained in the Facts Common to All

Counts and the First Count as if the same were fully set forth at length herein.

           29.       At all relevant times, the Agreement was in full force and effect, and C&W was

not in default.

           30.       WDI breached its implied duty of good faith and fair dealing ancillary to the

contract between C&W and WDI by surreptitiously subleasing the Premises to WHG, in a form

materially different from the form contemplated in the carveout in Section 5 of the Agreement, in

such a way as to avoid having to pay C&W its commission under the Agreement.

           31.       WDI did this despite accepting and benefiting from C&W’s performance under

the Agreement.

           32.       WDI’s continuing failure to pay C&W its commission under the Agreement

without any basis or justification in fact or law is an ongoing breach and the result of bad faith.




{02217543.DOCX;1 }                                  5
          MRS-L-000370-21 02/22/2021 2:40:30 PM Pg 6 of 21 Trans ID: LCV2021405535
       Case 2:21-cv-06237 Document 1-1 Filed 03/23/21 Page 7 of 24 PageID: 13




           33.       C&W relied upon WDI’s promise to perform pursuant to its contractual

obligations as the basis for its performance, but WDI’s actions to evade its contractual

obligations betrayed C&W’s reliance and demonstrated WDI’s bad faith.

           34.       As a result of WDI’s actions, C&W has suffered and will continue to suffer

injury, including the loss associated with Defendant’s failure to pay the amounts agreed to and

due and owing.

           WHEREFORE, C&W demands that judgment be entered in its favor and against WDI for

compensatory damages, together with all pre-judgment interest, attorneys’ fees, court costs, costs of

collection, and any and all other relief the Court deems appropriate.

                                             THIRD COUNT

                                (Reasonable Value for Services Provided)

           35.       C&W repeats and re-alleges the allegations contained in the Facts Common to All

Counts, the First Count, and the Second Count as if the same were fully set forth at length herein.

           36.       At all relevant times, the Agreement was in full force and effect, and C&W was

not in default.

           37.       WDI has received the benefit of C&W’s performance under the Agreement without

being required to pay the reasonable value thereof, including the payment of C&W’s commissions

which both parties agreed to be a reasonable value for C&W’s services.

           38.       WDI has refused to pay C&W the reasonable value for the services provided to the

detriment of C&W.

           39.       In particular, WDI failed to notify C&W of its sublease of the Premises to WHG on

or about June 28, 2019, in a form materially different from the form contemplated in Section 5 of




{02217543.DOCX;1 }                                   6
          MRS-L-000370-21 02/22/2021 2:40:30 PM Pg 7 of 21 Trans ID: LCV2021405535
       Case 2:21-cv-06237 Document 1-1 Filed 03/23/21 Page 8 of 24 PageID: 14




the Agreement, and, as a result of C&W continuing to perform its contractual obligations under the

Agreement, C&W has been damaged.

           40.       Despite C&W’s repeated demands to WDI to satisfy the total outstanding amount,

WDI has refused to pay the balance or come to an agreement with C&W on a mutually-agreeable

payment plan.

           WHEREFORE, C&W demands that judgment be entered in its favor and against WDI for

compensatory damages, together with all pre-judgment interest, attorneys’ fees, court costs, costs of

collection, and any and all other relief the Court deems appropriate.

                                            FOURTH COUNT

                                           (Unjust Enrichment)

           41.       C&W repeats and re-alleges the allegations contained in the Facts Common to All

Counts, the First Count, the Second Count, and the Third Count as if the same were fully set

forth at length herein.

           42.       At all relevant times, the Agreement was in full force and effect, and C&W was

not in default.

           43.       WDI has received the benefit of C&W’s services without being required to pay the

reasonable value thereof.

           44.       As a result of receiving C&W’s services without honoring its obligation to pay the

reasonable value thereof, particularly C&W’s commission as set forth in the Agreement, WDI has

been unjustly enriched.

           45.       Despite C&W’s repeated demands to WDI to satisfy the total outstanding amount,

WDI has refused to pay the balance or come to an agreement with C&W on a mutually-agreeable

payment plan.



{02217543.DOCX;1 }                                   7
          MRS-L-000370-21 02/22/2021 2:40:30 PM Pg 8 of 21 Trans ID: LCV2021405535
       Case 2:21-cv-06237 Document 1-1 Filed 03/23/21 Page 9 of 24 PageID: 15




           WHEREFORE, C&W demands that judgment be entered in its favor and against WDI for

compensatory damages, together with all pre-judgment interest, attorneys’ fees, court costs, costs of

collection, and any and all other relief the Court deems appropriate.

                                             FIFTH COUNT

                                            (Quantum Meruit)

           46.       C&W repeats and re-alleges the allegations contained in the Facts Common to All

Counts, the First Count, the Second Count, the Third Count, and the Fourth Count as if the same

were fully set forth at length herein.

           47.       At all relevant times, the Agreement was in full force and effect, and C&W was

not in default.

           48.       WDI expressly engaged C&W to provide certain commercial real estate services in

furtherance of WDI’s business and/or its business operations.

           49.       C&W agreed to provide and did provide the requested services to WDI in a

satisfactory manner.

           50.       In particular, WDI failed to notify C&W of its sublease of the Premises to WHG on

or about June 28, 2019, in a form materially different from the form contemplated in Section 5 of

the Agreement, and, as a result of C&W continuing to perform its contractual obligations under the

Agreement, C&W has been damaged.

           51.       At all times, WDI enjoyed the benefits of said services provided by C&W.

           52.       C&W is entitled to be compensated for the reasonable value of the services it

provided to WDI upon WDI’s request.

           53.       Despite C&W’s repeated demands to WDI to satisfy the total outstanding amount,

WDI has refused to pay the balance or come to an agreement with C&W on a mutually-agreeable

payment plan.
{02217543.DOCX;1 }                                   8
          MRS-L-000370-21 02/22/2021 2:40:30 PM Pg 9 of 21 Trans ID: LCV2021405535
      Case 2:21-cv-06237 Document 1-1 Filed 03/23/21 Page 10 of 24 PageID: 16




           WHEREFORE, C&W demands that judgment be entered in its favor and against WDI for

compensatory damages, together with all pre-judgment interest, attorneys’ fees, court costs, costs of

collection, and any and all other relief the Court deems appropriate.

                                              SIXTH COUNT

                                             (Promise to Pay)

           54.       C&W repeats and re-alleges the allegations contained in the Facts Common to All

Counts, the First Count, the Second Count, the Third Count, the Fourth Count, and the Fifth

Count as if the same were fully set forth at length herein.

           55.       At all relevant times, the Agreement was in full force and effect, and C&W was

not in default.

           56.       WDI expressly engaged C&W to provide certain commercial real estate services in

furtherance of WDI’s business and/or its business operations.

           57.       C&W promised to provide those services in return for WDI’s promise to fulfill its

contractual obligations, including its promise to notify C&W of any inquiries into the Premises and

to pay C&W its commission for any such sublease.

           58.       C&W provided its services in a satisfactory manner.

           59.       In particular, WDI failed to notify C&W of its sublease of the Premises to WHG on

or about June 28, 2019, in a form materially different from the form contemplated in Section 5 of

the Agreement, and, as a result of C&W continuing to perform its contractual obligations under the

Agreement, C&W has been damaged.

           60.       Despite C&W’s repeated demands to WDI to satisfy the total outstanding amount,

WDI has refused to pay the balance or come to an agreement with C&W on a mutually-agreeable

payment plan.



{02217543.DOCX;1 }                                    9
         MRS-L-000370-21 02/22/2021 2:40:30 PM Pg 10 of 21 Trans ID: LCV2021405535
      Case 2:21-cv-06237 Document 1-1 Filed 03/23/21 Page 11 of 24 PageID: 17




           WHEREFORE, C&W demands that judgment be entered in its favor and against WDI for

compensatory damages, together with all pre-judgment interest, attorneys’ fees, court costs, costs of

collection, and any and all other relief the Court deems appropriate.

                             DESIGNATION OF TRIAL COUNSEL

           C&W hereby designates Gary F. Werner, Esq. and Ryder T. Ulon, Esq. as trial counsel in

this action.



                                               SCHENCK, PRICE, SMITH & KING, LLP
                                               Attorneys for Plaintiff,
                                               Cushman & Wakefield of New Jersey, LLC


                                               By: s/Gary F. Werner, Esq.
                                                      Gary F. Werner, Esq.
Dated: February 22, 2021




{02217543.DOCX;1 }                                10
         MRS-L-000370-21 02/22/2021 2:40:30 PM Pg 11 of 21 Trans ID: LCV2021405535
      Case 2:21-cv-06237 Document 1-1 Filed 03/23/21 Page 12 of 24 PageID: 18




                            CERTIFICATION PURSUANT TO RULE 4:5-1

           GARY F. WERNER, ESQ., of full age, hereby certifies:

           1.        I am an attorney-at-law in the State of New Jersey and the managing partner of

the law firm of Schenck, Price, Smith & King, LLP, attorneys for plaintiff in the within action.

           2.        I hereby certify that I have no knowledge of any other pending actions or

proceedings concerning the subject matter of this action.

           3.        It is not anticipated at this time that there is any other party that should be joined

in this action.

           4.        I certify that confidential personal identifiers have been redacted from documents

now submitted to the Court and will be redacted from all documents submitted in the future in

accordance with Rule 1:38-7(b).

           I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me are willfully false, I am subject to punishment.

                                                    SCHENCK, PRICE, SMITH & KING, LLP
                                                    Attorneys for Plaintiff,
                                                    Cushman & Wakefield of New Jersey, LLC


                                                    By: s/Gary F. Werner, Esq.
                                                           Gary F. Werner, Esq.
Dated: Dated: February 22, 2021




{02217543.DOCX;1 }                                    11
 MRS-L-000370-21 02/22/2021 2:40:30 PM Pg 12 of 21 Trans ID: LCV2021405535
Case 2:21-cv-06237 Document 1-1 Filed 03/23/21 Page 13 of 24 PageID: 19
 MRS-L-000370-21 02/22/2021 2:40:30 PM Pg 13 of 21 Trans ID: LCV2021405535
Case 2:21-cv-06237 Document 1-1 Filed 03/23/21 Page 14 of 24 PageID: 20
 MRS-L-000370-21 02/22/2021 2:40:30 PM Pg 14 of 21 Trans ID: LCV2021405535
Case 2:21-cv-06237 Document 1-1 Filed 03/23/21 Page 15 of 24 PageID: 21
 MRS-L-000370-21 02/22/2021 2:40:30 PM Pg 15 of 21 Trans ID: LCV2021405535
Case 2:21-cv-06237 Document 1-1 Filed 03/23/21 Page 16 of 24 PageID: 22
 MRS-L-000370-21 02/22/2021 2:40:30 PM Pg 16 of 21 Trans ID: LCV2021405535
Case 2:21-cv-06237 Document 1-1 Filed 03/23/21 Page 17 of 24 PageID: 23
 MRS-L-000370-21 02/22/2021 2:40:30 PM Pg 17 of 21 Trans ID: LCV2021405535
Case 2:21-cv-06237 Document 1-1 Filed 03/23/21 Page 18 of 24 PageID: 24
 MRS-L-000370-21 02/22/2021 2:40:30 PM Pg 18 of 21 Trans ID: LCV2021405535
Case 2:21-cv-06237 Document 1-1 Filed 03/23/21 Page 19 of 24 PageID: 25
 MRS-L-000370-21 02/22/2021 2:40:30 PM Pg 19 of 21 Trans ID: LCV2021405535
Case 2:21-cv-06237 Document 1-1 Filed 03/23/21 Page 20 of 24 PageID: 26
 MRS-L-000370-21 02/22/2021 2:40:30 PM Pg 20 of 21 Trans ID: LCV2021405535
Case 2:21-cv-06237 Document 1-1 Filed 03/23/21 Page 21 of 24 PageID: 27
 MRS-L-000370-21 02/22/2021 2:40:30 PM Pg 21 of 21 Trans ID: LCV2021405535
Case 2:21-cv-06237 Document 1-1 Filed 03/23/21 Page 22 of 24 PageID: 28
         MRS-L-000370-21 02/22/2021 2:40:30 PM Pg 1 of 2 Trans ID: LCV2021405535
      Case 2:21-cv-06237 Document 1-1 Filed 03/23/21 Page 23 of 24 PageID: 29




                        Civil Case Information Statement
Case Details: MORRIS | Civil Part Docket# L-000370-21

Case Caption: CUSHMAN & WAKEFIELD OF NJ, LL VS                   Case Type: CONTRACT/COMMERCIAL TRANSACTION
WYNDHAM DESTIN                                                   Document Type: Complaint with Jury Demand
Case Initiation Date: 02/22/2021                                 Jury Demand: YES - 6 JURORS
Attorney Name: THOMAS N GAMARELLO                                Is this a professional malpractice case? NO
Firm Name: SCHENCK PRICE SMITH & KING, LLP                       Related cases pending: NO
Address: 220 PARK AVENUE                                         If yes, list docket numbers:
FLORHAM PARK NJ 07932                                            Do you anticipate adding any parties (arising out of same
Phone: 9735391000                                                transaction or occurrence)? NO
Name of Party: PLAINTIFF : Cushman & Wakefield of NJ,
LLC                                                              Are sexual abuse claims alleged by: Cushman & Wakefield of NJ,
                                                                 LLC? NO
Name of Defendant’s Primary Insurance Company
(if known): Unknown



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

02/22/2021                                                                                   /s/ THOMAS N GAMARELLO
Dated                                                                                                         Signed
  MRS-L-000370-21 02/22/2021 2:40:30 PM Pg 2 of 2 Trans ID: LCV2021405535
Case 2:21-cv-06237 Document 1-1 Filed 03/23/21 Page 24 of 24 PageID: 30
